IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-315-CR


DAVID ALAN SMITH,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 39,393, HONORABLE JOE CARROLL, JUDGE
 



PER CURIAM
	Appellant pleaded guilty and judicially confessed to attempted murder.  Tex. Pen.
Code Ann. § 15.01 (Supp. 1991) and 19.02 (1989).  The district court found him guilty and
assessed punishment at imprisonment for two years.
	In his only point of error, appellant complains that the court erred by not placing
him on probation.  This contention is without merit.  The decision whether to grant probation is
within the absolute discretion of the trial court.  Nelson v. State, 573 S.W.2d 9, 12 (Tex. Cr.
App. 1978).
	The judgment of conviction is affirmed.

[Before Justices Powers, Aboussie and Kidd]
Affirmed
Filed:  May 8, 1991
[Do Not Publish]